Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 09/16/2021 has been entered. Claims 1, 2, 6-8, 17-18 and 20 remain pending in the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 20160165341 A1) in view of Shivappa (US 20120214544 A1), Liao (US 20160231415 A1), Liu (US 9129587 B2) and Reid (“Active stereo sound localization”, all citations provided from machine translation attached.)

Regarding claim 1, Benattar teaches a microphone array (105a-105b) configured to receive an audio signal transmitted from the external device after the positioning system is paired with the external device. (Paragraph 18, Fig.1) Benattar also teaches wherein the microphone array comprises: a first microphone configured to receive the audio signal at a first time; 25a second microphone configured to receive the audio signal at a second time; and a third microphone configured to receive the audio signal at a third time. (Paragraph 52, Paragraph 73, Fig.1) Benattar discloses that the first, second, third and fourth microphones could be nonlinearly or linearly arranged, thus it would be obvious that the audio signal would be received at different times based on the arrangement of the microphones. Benattar teaches wherein the first time and the second time comprise a first time interval, the second time and the third time comprise a second time interval. (Paragraph 36, lines 8-12. Paragraph 37) Benattar discloses a linear arrangement of two or more microphones that have a time delay (time interval), thus it is obvious that there is also a time delay (time interval) between the second time and third time.

 	Shivappa teaches a calculation device configured to calculate a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array, and configured to calculate a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing, wherein the calculation device positions a location of the external device according to the direction and the distance. (Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 56, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) 
 	It would have been obvious to have modified Benattar to incorporate a calculation device configured to calculate a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array, and configured to calculate a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing, wherein the calculation device positions a location of the external device according to the direction and the distance as taught by Shivappa in order to provide real time calculation and accuracy to provide position within desired error constraints.

 	Liao teaches a radio frequency device configured to transmit a radio frequency signal to an external device for pairing with the external device. (Paragraph 6, Paragraphs 101-102, Paragraph 109) 


 	Benattar does not explicitly teach wherein the calculation device calculates a first incident angle based on the first time interval and calculates a second incident angle based on the second time interval, wherein the calculation device calculates the direction based on the first incident angle and the second incident angle.
 	Liu teaches wherein the calculation device (1043) calculates a first incident angle based on the first time interval and calculates a second incident angle based on the second time interval, wherein the calculation device calculates (1043) the direction based on the first incident angle and the second incident angle. (Col.7, lines 43-45, Col.7, lines 59-67, Col.9, lines 57-64, Fig.7-Fig.8) 
 	It would have been obvious to have modified Benattar to incorporate wherein the calculation device calculates a first incident angle based on the first time interval and calculates a second incident angle based on the second time interval, wherein the calculation device calculates the direction based on the first incident angle and the second incident angle as taught by Liu in order to increase the signal-to-noise ratio of the full frequency band.

 	Benattar does not explicitly teach wherein the calculation device calculates a first cone based on the first incident angle and calculates a second cone based on the second incident angle, the first cone and the second cone intersect along a straight line, wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system.

 	It would have been obvious to have modified Benattar to incorporate wherein the calculation device calculates a first cone based on the first incident angle and calculates a second cone based on the second incident angle, the first cone and the second cone intersect along a straight line in order to locate the direction of arrival of sound as the intersection of two cones sharing the same vertex.

 	Liao teaches wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system. (Paragraphs 68, 84, Claim 1, Fig.2)
 	It would have been obvious to have modified Benattar to incorporate wherein the calculation device positions the external device on the straight line, and the external device is positioned at a location that has the distance from the positioning system in order to calculate a relative orientation angle as well as a relative positioning of the mobile devices. 


Regarding claim 2, Benattar does not teach wherein the external device be placed or embedded in an item to be found in advance to facilitate locating the item. Liao teaches wherein the external device (200) be placed or embedded in an item (300) to be found in advance to facilitate locating the item. (Paragraph 251, Fig.14). It would have been obvious to have modified Benattar to incorporate wherein the external device be placed or embedded in an item to be found in advance to facilitate locating the item in order to calculate a relative orientation angle as well as a relative positioning of the mobile devices.

Regarding claim 6, Benattar teaches wherein the first microphone, the second microphone, and the third microphone are arranged in a triangle. (Paragraph 52, Paragraph 73, Fig.1) Benattar discloses a linear or non-linear arrangement of multiple microphones, thus it would have been obvious to one having ordinary skill in the art to arrange the first microphone, the second microphone, and the third microphone in a triangular arrangement since the triangle theorem is a commonly known method in the art and a triangular arrangement is covered under a linear or non-linear arrangement.

Regarding claim 8, Benattar does not explicitly teach wherein the external device returns the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal, wherein the positioning system receives the audio signal at a second distance measuring time to allow the calculation device to calculate the distance based on the first distance measuring time and the second distance measuring time. Shivappa teaches wherein the external device returns the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal, wherein the positioning system receives the audio signal at a second distance measuring time to allow the calculation device to calculate the distance based on the first distance measuring time and the second distance measuring time. (Paragraphs 46-49, Paragraph 75, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 56, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.1, Fig.3-Fig.5). 

It would have been obvious to have modified Benattar to incorporate wherein the external device returns the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal, wherein the positioning system receives the audio signal at a second distance measuring time to allow the calculation device to calculate the distance based on the first distance measuring time and the second distance measuring time as taught by 

Regarding claim 17, Benattar teaches receiving an audio signal transmitted from the external device by a microphone array of the positioning system after the positioning system is paired with the external device. (Paragraph 18, Fig.1). Benattar also teaches wherein the microphone array comprises a first microphone, a second microphone, and a third microphone; receiving the audio signal by the first microphone at a first time; receiving the audio signal by the second microphone at a second time; receiving the audio signal by the a third microphone at a third time; and calculating a first time interval based on the first time and the second time. (Paragraph 52, Paragraph 73, Fig.1). Benattar discloses that the first, second, third and fourth microphones could be nonlinearly or linearly arranged, thus it would be obvious that the audio signal would be received at different times based on the arrangement of the microphones. Benattar does not explicitly teach calculating a second time interval based on the second time and the third time.

Benattar does not explicitly teach calculating a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array; calculating a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing; and positioning a location of the external device according to the direction and the distance and transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device. 
Shivappa teaches calculating a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array; calculating a distance between the positioning system and the external device based on the 
It would have been obvious to have modified Benattar to incorporate calculating a direction from the positioning system to the external device based on a time interval of the audio signal received by the microphone array; calculating a distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing; and positioning a location of the external device according to the direction and the distance as taught by Shivappa in order to provide real time calculation and accuracy to provide position within desired error constraints. 

 	Benattar does not explicitly teach transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device. 	Liao teaches transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device. (Paragraph 6, Paragraphs 101-102, Paragraph 109) 
It would have been obvious to have modified Benattar to incorporate transmitting a radio frequency signal to an external device by a radio frequency device of a positioning system for pairing with the external device as taught by Liao in order to carry out node (i.e., a mobile device) positioning and tracking in a network. 

Shivappa teaches calculating a second time interval based on the second time and the third time. (Paragraphs 54-57, Paragraph 23, lines 4-8, Abstract, Paragraph 11, Paragraph 35, Paragraph 49, Paragraph 98, Paragraph 83, line 9-12, Paragraph 112, Paragraph 114, Claim 3, Fig.3-Fig.5) 


Benattar does not explicitly teach calculating a first incident angle based on the first time interval; calculating a second incident angle based on the second time interval; calculating the direction based on the first incident angle and the second incident angle, wherein a first cone is calculated based on the first incident angle and a second cone is calculated based on the second incident angle, wherein the first cone and the second cone intersect along a straight line and wherein the external device is positioned on the straight line, and the external device is positioned at the location that has the distance from the positioning system.
 	Liu teaches calculating a first incident angle based on the first time interval; calculating a second incident angle based on the second time interval and calculating the direction based on the first incident angle and the second incident angle. (Col.7, lines 43-45, Col.7, lines 59-67, Col.9, lines 57-64, Fig.7-Fig.8)
 	It would have been obvious to have modified Benattar to incorporate calculating a first incident angle based on the first time interval; calculating a second incident angle based on the second time interval and calculating the direction based on the first incident angle and the second incident angle in order to increase the signal-to-noise ratio of the full frequency band.

Reid teaches wherein a first cone is calculated based on the first incident angle and a second cone is calculated based on the second incident angle, wherein the first cone and the second cone intersect along a straight line. (Section II.C, Fig.2, Fig.4)
It would have been obvious to have modified Benattar to incorporate wherein a first cone is calculated based on the first incident angle and a second cone is calculated based on the 
Liao teaches wherein the external device is positioned on the straight line, and the external device is positioned at the location that has the distance from the positioning system. (Paragraphs 68, 84, Claim 1, Fig.2)
It would have been obvious to have modified Benattar to incorporate wherein the external device is positioned on the straight line, and the external device is positioned at the location that has the distance from the positioning system in order to calculate a relative orientation angle as well as a relative positioning of the mobile devices.

Regarding claim 18, Benattar does not teach wherein the external device be placed or embedded in an item to be found in advance to facilitate locating the item.
Liao teaches wherein the external device (200) be placed or embedded in an item (300) to be found in advance to facilitate locating the item. (Paragraph 251, Fig.14)
It would have been obvious to have modified Benattar to incorporate wherein the external device be placed or embedded in an item to be found in advance to facilitate locating the item in order to calculate a relative orientation angle as well as a relative positioning of the mobile devices.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 20160165341 A1) in view of Shivappa (US 20120214544 A1), Liao (US 20160231415 A1), Liu (US 9129587 B2) and Reid (“Active stereo sound localization”, all citations provided from machine translation attached) as applied to claim 1, and in further view of Zhu (CN 106782596 A, all citations provided from machine translation) 

Regarding claim 7, Benattar does not explicitly teach wherein the positioning system transmits a distance measuring signal to the external device after the positioning system is paired with the external device, the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal.
Zhu teaches wherein the positioning system transmits a distance measuring signal to the external device after the positioning system is paired with the external device. (Page.5, Paragraph 9) 
It would have been obvious to have modified Benattar to incorporate wherein the positioning system transmits a distance measuring signal to the external device after the positioning system is paired with the external device as taught by Zhu in order to realize real-time positioning of the external device moves. 

Benattar does not explicitly teach the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal.
Shivappa teaches the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal. (Paragraph 52, Paragraph 41, Paragraph 108, Fig.4) 
It would have been obvious to have modified Benattar to incorporate the external device returns the audio signal to the positioning system after receiving the distance measuring signal to allow the calculation device to calculate the distance based on the audio signal as taught by Shivappa in order to provide an estimate of distance from the source. 

Regarding claim 20, Benattar does not explicitly teach wherein calculating the distance between the positioning system and the external device based on the audio signal transmitted 
Zhu teaches wherein calculating the distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing comprises transmitting a distance measuring signal to the external device by the positioning system after the positioning system is paired with the external device. (Page.5, Paragraph 9) 
It would have been obvious to have modified Benattar to incorporate wherein calculating the distance between the positioning system and the external device based on the audio signal transmitted by the external device after pairing comprises: transmitting a distance measuring signal to the external device by the positioning system after the positioning system is paired with the external device as taught by Zhu in order to realize real-time positioning of the external device moves. Benattar does not explicitly teach the external device returning the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal; receiving the audio signal at a second distance measuring time by the positioning system; and calculating the distance between the positioning system and the external device based on the first distance measuring time and the second distance measuring time.

Shivappa teaches the external device returning the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal; receiving the audio signal at a second distance measuring time by the positioning system; and 
It would have been obvious  to have modified Benattar to incorporate the external device returning the audio signal to the positioning system at a first distance measuring time after receiving the distance measuring signal; receiving the audio signal at a second distance measuring time by the positioning system; and calculating the distance between the positioning system and the external device based on the first distance measuring time and the second distance measuring time as taught by Shivappa in order to provide an estimate of distance from the source.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-8, 17-18 and 20 have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645